Mr. Justice McBride
delivered the opinion of the court.
Had defendant expressed any regret for his unmanly and brutal conduct, there might be some ground for concluding that it would not be repeated. A good woman should not be compelled to live with a brute who applies vile epithets to her in the presence of her children, and then beats her for resenting them, especially where he has expressed no regret for his conduct.
The decree of the lower court is reversed, and plaintiff will be granted a divorce, with costs and disbursements. In other respects the decree will follow the stipulation on file. Reversed: Decree Rendered.